Citation Nr: 0944740	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  08-13 469	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
arthritis of the left knee based on limitation of flexion 
prior to September 24, 2008, and entitlement to a rating in 
excess of 30 percent from November 1, 2008.  

2.  Entitlement to an increased (compensable) rating for 
arthritis of the right knee based on limitation of flexion 
prior to September 24, 2008, and entitlement to a rating in 
excess of 10 percent from that date.  

3.  Entitlement to an increased (compensable) rating for 
bilateral pes planus prior to September 24, 2008, and 
entitlement to a rating in excess of 10 percent from that 
date.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to 
October 2001.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In July 2009, the Veteran requested a video 
conference hearing before a Veterans Law Judge, and that 
hearing was scheduled for October 29, 2009.  


FINDING OF FACT

On October 29, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notice from the Veteran of 
his request to cancel the Board hearing and to withdraw all 
issues on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.




		
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


